ACCEPTED
                                                                                               03-14-00112-CV
                                                                                                       8402131
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         12/30/2015 8:51:31 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                             CASE NO. 03-14-00112-CV

                  In the Court of Appeals for the Third Judicial District FILED IN
                                     Austin, Texas                   3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                     12/30/2015 8:51:31 AM
                                    Dr. James Jones,                    JEFFREY D. KYLE
                                   Plaintiff/Appellant                        Clerk

                                           v.

                                Angelo State University,
                                  Defendant/Appellee

     On appeal from the 340th Judicial District Court of Tom Green County, Texas
                               Cause No. C-110272-C


                   NOTICE OF SUBSTITUTION OF COUNSEL

      Defendant/Appellee, Angelo State University, files this Notice of Substitution of

Counsel. Defendant hereby notifies the Court that Assistant Attorney General James C.

Todd should now be designated as lead counsel for the Defendant/Appellee in this case.

      Erika M. Kane, current counsel for the Defendant/Appellee, has taken a position

outside the Office of the Attorney General and will be replaced by Mr. Todd. As such,

Ms. Kane should be removed from all further notifications regarding this case.

      WHEREFORE, Defendant/Appellee requests that the Court enter Mr. James C.

Todd as counsel of record for Defendant/Appellee, Angelo State University.



                                         Respectfully Requested,

                                         KEN PAXTON
                                         Attorney General of Texas

                                                                                   Page 1
CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ANGELA V. COLMENERO
Chief, General Litigation Division



/s/ James C. Todd
JAMES C. TODD
Texas Bar No. 20094700
Jim.Todd@texasattorneygeneral.gov
Assistant Attorney General
Office of the Attorney General
General Litigation Division-019
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2120
(512) 320-0667 FAX

Attorneys for Defendant/Appellee




                                        Page 2
                             CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing document has been

sent via E-mail and U.S. Mail on December 30, 2015 to:

Frank Gilstrap
Ned Webster
HILL GILSTRAP PC
1400 W Abram St
Arlington , Texas 76013
fgilstrap@hillgilstrap.com

ATTORNEYS FOR PLAINTIFF/APPELLANT


                                        /s/ James C. Todd
                                       JAMES C. TODD
                                       Assistant Attorney General




                                                                              Page 3